 4:08-cr-03067-RGK-DLP Doc # 356 Filed: 03/08/21 Page 1 of 1 - Page ID # 1944




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                4:08CR3067

       vs.
                                                     MEMORANDUM AND ORDER
GARY ZIERKE JR.,

                      Defendant.


       Mr. Zierke has filed a motion which is difficult to understand but seems to be a two-
pronged attempt to have his sentence reduced for reasons of compassion. See 18 U.S.C. §
3582(c). He complains that he has high blood pressure and other chronic medical
conditions which are unspecified. He also contends that he is entitled to compassionate
release for other extraordinary and compelling reasons, such that if he was sentenced now,
he speculates his sentence would be much shorter.

       I deny the motion. No matter what section of 18 U.S.C. § 3582 Mr. Zierke relies
upon, there is no circumstance under which I would grant his motion. He is a danger to the
community. He attempted to have his son harm cooperating witnesses and there was tape-
recorded evidence from the jail of Mr. Zierke’s attempt to convince his son to engage in
such threatening behavior. See United States v. Zierke, 618 F.3d 755, 758-759 (8th Cir.
2010).

      IT IS ORDERED that the motion to reduce sentence (Filing 349), considered as a
motion for compassionate release or otherwise, is denied with prejudice.

       Dated this 8th day of March, 2021.

                                                 BY THE COURT:


                                                 Richard G. Kopf
                                                 Senior United States District Judge
